DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
the amendment of 08/31/2022 has been entered and fully considered by the examiner. claims 1, and 4 have been amended. claim 3 is withdrawn from consideration. claims 1-6 are currently pending in the application with claim 1 being independent.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki (JP 2000070262) hereinafter “Fujiki” in view of Ishimi (CN 1395368 ) hereinafter “Ishimi” and Linkhart et al (U.S. 6,450,958) hereinafter “Linkhart”.
Regarding claims 1 and 4, Fujiki discloses an ultrasound diagnostic apparatus [see [0001] of Fujiki] /a method of reducing power consumption [see abstract and  [0001] of Fujiki] comprising: 
at least one circuitry used for an ultrasound scan [see [0012]; the transmission unit 12 and receiving unit 14] ; and 
control circuitry [power controller 44; see [0021]] configured to: 
stop supply of a clock to the at least one circuitry [see [0022]; clock can be turned off by the power controller 44];
Fujiki does not disclose reset the at least one circuitry upon receipt of a stop instruction to stop the ultrasound scan, and restart the supply of the clock to the at least one circuitry upon receipt of a start instruction to start the ultrasound scan when the at least one circuitry is in a reset state; and cancel the reset of the at least one circuitry after restarting the supply of the clock; wherein resetting the at least one circuitry comprises fixing at least one switching element included in the at least one circuitry in a predetermined initial state, and canceling the reset of the at least one circuitry comprises making the fixed state of the at least one switching element changeable.
Ishimi, directed towards a clock and a reset signaling circuit [see abstract of Ishimi] discloses resetting the at least one circuitry upon receipt of a stop instruction to stop the ultrasound scan [see para. [0005] “The external terminal 10 inputs a reset signal which is supplied to the internal circuit 2 while being supplied to the gate control circuit 12”] and wherein resetting the at least one circuitry comprises fixing at least one switching element including in the at least one circuitry in a predetermined initial state [the clock witch circuit is locked I “L” level state see [0062]-[0064] of Ishimi], and cancelling the reset of the at least one circuitry comprises ending the fixed predetermined initial state so that the at least one switching element is changeable [the “L” state becomes changeable to “H” level at the cancelling point of the reset [see [0062]-[0064]].
Linkhart, directed towards conserving power in handheld ultrasound system [see abstract of Linkhart] discloses restart the supply of the clock to the at least one circuitry upon receipt of a start instruction to start the ultrasound scan when the at least one circuitry is in a reset state [see column 6, lines 39-45 and FIG. 3 disclosing that upon receipt of ON button, the clock is supplied at its normal rate after going to sleep mode (i.e. reset state)]; and cancel the reset of the at least one circuitry after restarting the supply of the clock [see column 6, lines 45-59; the sleep mode (i.e. reset state) of the system is canceled accordingly].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound apparatus of Fujiki further and reset the at least on circuitry upon receipt of a stop instruction to stop the ultrasound scan according to the teachings of Ishimi in order to conserve power for the ultrasound apparatus. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound apparatus of Fujiki further and restart the supply of the clock to the at least one circuitry upon receipt of a start instruction to start the ultrasound scan when the at least one circuitry is in a reset state according to the teachings of Linkhart in order to restart scanning after an ON instruction has been received.
Regarding claim 5, Fujiki in view of Ishimi and Linkhart discloses all the limitations of claim 1 above [see rejection of claim 1 above]
Linkhart further discloses that wherein the start instruction is input by an operator [see column 6, lines 39-50 and column 8, lines 17-20 disclosing that the start instruction is given by pressing an “ON button” of the system; see also FIG. 3a]
.
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound apparatus of Fujiki as modified by Ishimi and Linkhart further and make the start instruction be inputted by an operator according to the teachings of Linkhart in order to allow for interaction of the user with the system.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki (JP 2000070262) hereinafter “Fujiki” in view of Ishimi (CN 1395368 ) hereinafter “Ishimi” and Linkhart et al (U.S. 6,450,958) hereinafter “Linkhart” as applied to claims 1 and 5 above and further in view of Choi (US 20170252013) hereinafter “Choi”.
Regarding claims 2 and 6, Fujiki in view of Ishimi, and Linkhart discloses wherein the control circuitry is configured to when the control circuitry cancels the reset of the at least one circuitry [see [0055] of Ishimi] 
Fujiki in view of Ishimi and Linkhart does not disclose a memory that stores a parameter necessary for starting the ultrasound scan, and read the parameter stored in the memory; and set the read parameter for the at least one circuity.
Choi, directed towards an ultrasound apparatus [see abstract of Choi] further discloses a memory [memory IF 42; see [0055]] that stores a parameter necessary for starting the ultrasound scan [see para. [0020] “transmission parameter, a reception parameter, and a signal processing parameter”].  And read the parameter stored in the memory  [see [0055] of Choi, the memory IF 42 receives a transfer grant signal , reads out transmission parameter from the memory]; and set the read parameter for the at least one circuity.[see [0055] discloses: “the memory IF 42 supplies, to the arbitration circuitry A1, a transfer request for transmission parameters from the memory 5 to the transmission memory 45”).
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the control circuitry of Fujiki in view of Ishimi and Linkhart further and include a memory that stores a parameter necessary for starting the ultrasound scan and read the parameter stored in the memory and se the read parameter for the at least one circuitry according to the teachings of Choi in order to prevent malfunctions arising from toggling the ultrasound freeze function when the ultrasound scan begins.

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 
In particular, the applicant has argued that the “at least one circuitry” recited in the claim 1 which has been corresponded to the transmission and receiving unit 12/14 in Fujiki, does not teach the reset operation of the claimed invention, and therefore can not be corresponding to the claimed “at least one circuitry”.
In response the examiner notes that in the claim it is required of the “at least one circuitry” used for ultrasound scanning. the transmission and receiving unit of Fujiki is capable of doing so. However, the control circuitry is claimed to reset/supply clock, cancel reset to the circuitry which secondary references teach.
Further, the applicant has argued that references cited are for the third embodiment of Ishimi where a clock supply is not stopped.
In response, the examiner notes that Ishimi was not used to show the clock supply being stopped. the primary reference Fujiki shows that feature. Ishimi was merely used to show the change of states between high and low levels and locking of the states. therefore, applicant’s argument in this regard is moot.
Further, the applicant has argued that Linkhart teaches in sleep mode that the clock is not stopped but supplied at a low rate.
in response the examiner notes that Linkhart was merely used to show restarting the clock and reset the circuitry. it is not used to show stopping the clock as this feature is disclosed in the primary reference Fujiki.

Conclusion
no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793